       Case 3:17-cv-06081-EMC Document 151 Filed 05/14/20 Page 1 of 3



 1   Aaron Kaufmann (SBN 148580)                       Amanda C. Sommerfeld (SBN 185052)
     David Pogrel (SBN 203787)                         JONES DAY
 2   Giselle Olmedo (SBN 294750)                       555 South Flower Street, Fiftieth Floor
     LEONARD CARDER, LLP                               Los Angeles, CA 90071.2300
 3   1999 Harrison St., Suite 2700                     Telephone:    (213) 489-3939
     Oakland, California 94612                         Facsimile:    (213) 243-2539
 4   Tel: (510) 272-0169                               Email: asommerfeld@jonesday.com
     Fax: (510) 272-0174
 5   Email: akaufmann@leonardcarder.com                Allison E. Crow (SBN 279078)
     Email: dpogrel@leonardcarder.com                  JONES DAY
 6   Email: golmedo@leonardcarder.com                  555 California St., 26th Floor,
                                                       San Francisco, CA 94104
 7   Paul T. Cullen (SBN 193575)                       Telephone:     (415) 626-3939
     THE CULLEN LAW FIRM, APC                          Facsimile:     (415) 875-5700
 8   19360 Rinaldi Street, Box 647                     Email: acrow@jonesday.com
     Porter Ranch, California 91326
 9   Tel: (818) 360-2529                               Attorneys for Defendant
     Fax: (866) 794-5741                               CSX INTERMODAL TERMINALS, INC.
10   Email: paul@cullenlegal.com
     Email: barbara@cullenlegal.com
11
     Attorneys for Plaintiffs
12

13                                    UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15                                       SAN FRANCISCO DIVISION
16

17    ANIL GOYAL, ET AL.,                              Case No. 3:17-cv-06081-EMC
18                      Plaintiffs,                    JOINT CASE MANAGEMENT
                                                       STATEMENT
19          v.
                                                       Date of Further CMC: May 21, 2020
20    CSX INTERMODAL TERMINALS, INC.,
      and DOES 1 to 10 inclusive,                      Time: 10:30 a.m.
21
                        Defendant.                     Courtroom: 5, 17th Floor
22

23

24

25

26

27

28

                                                            JOINT CASE MANAGEMENT STATEMENT
                                                 -1-                    Case No. 3:17-cv-06081-EMC
       Case 3:17-cv-06081-EMC Document 151 Filed 05/14/20 Page 2 of 3



 1              1. The Parties Request A Continuance Of The Further Case Management
                   Conference In Light Of Their Progress Completing the Conditions of the
 2                 Settlement of All Claims, and Their Expectation That Dismissals Will be Filed
 3                 in this Action by July 1, 2020.

 4          The Parties previously reached a settlement of the individual claims of the named

 5   Plaintiffs in this Action. Nearly all of the conditions of those settlements have been satisfied to

 6   date. The individual settlement agreements for all but one of the 62 named Plaintiffs have been

 7   fully executed. The Court in the separate action Valadez v. CSX Intermodal Terminals, Inc., Case

 8   No. 3:15-cv-05433-AGT (“Valadez Action”) also issued an order on May 13, 2020 granting the

 9   conditional approval of the settlement of the Private Attorneys General Act (“PAGA”) claim

10   asserted in that action. See Valadez Dkt. 202.

11          At this time, the Parties anticipate completing the remaining conditions of settlement and

12   filing a stipulation to dismiss the claims in this Action by July 1, 2020.

13          The Parties therefore request that the Further Case Management Conference currently set

14   for May 21, 2020 be continued to July 9, 2020 at 10:30 a.m. or a later convenient date.

15

16   Dated: May 14, 2020                               LEONARD CARDER, LLP
17                                                     By:     /s/ David P. Pogrel
                                                             Aaron Kaufmann
18                                                           David P. Pogrel
19                                                     Attorneys for Plaintiffs
20

21   Dated: May 14, 2020                               JONES DAY

22                                                     By:      /s/ Allison E. Crow
                                                             Amanda C. Sommerfeld
23                                                           Allison E. Crow

24                                                     Attorneys for Defendant
                                                       CSX INTERMODAL TERMINALS, INC.
25

26

27

28

                                                                JOINT CASE MANAGEMENT STATEMENT
                                                      -2-                   Case No. 3:17-cv-06081-EMC
       Case 3:17-cv-06081-EMC Document 151 Filed 05/14/20 Page 3 of 3



 1                                    SIGNATURE ATTESTATION

 2          I hereby attest that concurrence in the filing of this document has been obtained from each

 3   signatory indicated by a “conformed” signature (/S/) within this e-filed document.

 4   Dated: May 14, 2020                             JONES DAY
 5                                                   By:      /s/ Allison E. Crow
                                                           Amanda C. Sommerfeld
 6                                                         Allison E. Crow
 7                                                   Attorneys for Defendant
                                                     CSX INTERMODAL TERMINALS, INC.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                              JOINT CASE MANAGEMENT STATEMENT
                                                   -3-                    Case No. 3:17-cv-06081-EMC
